--------------------------------------------------------------------------------

Exhibit 10.1

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (the “Agreement”), is dated as of January 7, 2013 by
and between China BAK Battery, Inc., a corporation incorporated under the laws
of the State of Nevada, U.S. (the “Company”) and Danny Pan (the “Employee”).

RECITALS

A. The Company has appointed the Employee as its Chief Financial Officer and the
Employee has accepted such appointment for the term of Employment (as defined
below).

B. In connection with such appointment, the Company and the Employee desire to
enter into this Agreement setting forth the terms and conditions of the
Employment.

AGREEMENT

The parties hereto agree as follows:

    1.

POSITION

   

The Employee hereby accepts a position of Chief Financial Officer (the
“Employment”) of the Company.

    2.

TERM

   

Subject to the terms and conditions of this Agreement, the initial term of the
Employment shall commence on January 7, 2013 (the “Effective Date”), until
January 7, 2015, unless terminated sooner pursuant to the terms of this
Agreement. Upon expiration of the initial term, the Employment shall be
automatically extended for successive one-year terms unless either party gives
the other party hereto a one-month prior written notice to terminate the
Employment prior to the expiration of such term or unless terminated sooner
pursuant to the terms of this Agreement.

    3.

PROBATION

   

No probationary period.

    4.

DUTIES AND RESPONSIBILITIES

   

The Employee’s duties at the Company will include all jobs assigned by the
Company’s Board of Directors (the “Board”) or officers senior to the Employee.

   

The Employee shall devote all of his or her working time, attention and skills
to the performance of his or her duties at the Company and shall faithfully and
diligently serve the Company in accordance with this Agreement, the articles of
association and by-laws of the Company, and the guidelines, policies and
procedures of the Company approved from time to time by the Board.

   

The Employee shall use his or her best endeavor to perform his or her duties
hereunder. The Employee shall not, without the prior written consent of the
Board, become an employee of any entity other than the Company and any
subsidiary or affiliate of the Company, and shall not be concerned or interested
in any business or entity that competes with that carried on by the Company (any
such business or entity, a “Competitor”), provided that nothing in this clause
shall preclude the Employee from holding less than 5% of any class of equity
securities of any Competitor that are listed on any securities exchange or
recognized securities market anywhere. The Employee shall notify the Company in
writing of his or her interest in such shares or securities in a timely manner
and with such details and particulars as the Company may reasonably require.


--------------------------------------------------------------------------------

    5.

LOCATION

   

The Employee will be based in Shenzhen China. The Company reserves the right to
transfer or send the Employee to any location in China or elsewhere in
accordance with its operational requirements.

    6.

COMPENSATION AND BENEFITS


  (a)

Cash Compensation. The Employee’s cash compensation (including salary) shall be
provided by the Company pursuant to Schedule A hereto, subject to annual review
and adjustment by the Company.

        (b)

Equity Incentives. To the extent the Company adopts and maintains a share
incentive plan, the Employee will be eligible for participating in such plan
pursuant to the terms thereof as determined by the Company.

        (c)

Benefits. The Employee is eligible for participation in any standard employee
benefit plan of the Company that currently exists or may be adopted by the
Company in the future, including, but not limited to, any retirement plan, life
insurance plan, health insurance plan, disability insurance plan and
travel/holiday plan. If the Employee elects, the Company shall pay the
reasonable cost of membership for the Employee, his or her spouse and dependent
children not greater than twenty-one (21) years of age, for a private patient
medical plan, with a reputable medical expense insurance scheme as the Company
shall decide from time to time.


7.

TERMINATION OF THE AGREEMENT


 

(a)

By the Company.

 

 

 

 

(i) The Company may terminate the Employment for cause, at any time, without
notice or remuneration, if (1) the Employee is convicted or pleads guilty to a
felony or to an act of fraud, misappropriation or embezzlement, (2) the Employee
has been negligent or acted dishonestly to the detriment of the Company, or (3)
the Employee has engaged in actions amounting to misconduct or failed to perform
his or her duties hereunder and such failure continues after the Employee is
afforded a reasonable opportunity to cure such failure.

 

 

 

 

(ii) In addition, the Company may terminate the Employment without cause, at any
time, upon one-month written notice. The Company shall have the option, in its
sole discretion, to make the Employee’s termination effective at any time prior
to the end of such notice period as long as the Company pays the Employee all
compensation to which the Employee is entitled up through the last day of the
one-month notice period.

2

--------------------------------------------------------------------------------

(iii) If the Employee’s employment is terminated by the Company without cause
(other than by reason of disability or death), the Employee shall receive,
within 30 days following termination, a lump sum payment of (i) any earned but
unpaid salary through the date of termination, and (ii) any earned but unpaid
bonus for any calendar year preceding the year in which the termination occurs.
In addition, subject to the Employee having completed the probation period, if
any, and the Employee’s compliance with Sections 8, 9 and 10 below, the Employee
shall receive continued payments of his or her salary: (i) for one month
following a termination effective prior to the first anniversary of the
Effective Date; (ii) for two months following a termination effective prior to
the second anniversary of the Effective Date; (iii) for three months following a
termination effective prior to the third anniversary of the Effective Date; and
(iv) for three months following a termination effective at any time after the
third anniversary of the Effective Date. The Employee shall have no further
rights to any compensation (including any salary or bonus) or any other benefits
under this Agreement. If the Employee is terminated for cause pursuant to this
Section 7(a), he or she shall be entitled to receive only his or her salary
through the date of termination and he shall have no further rights to any
compensation (including any salary or bonus) or any other benefits under this
Agreement.

(iv) All other benefits, if any, due to the Employee following a termination
with or without cause shall be determined in accordance with the plans, policies
and practices of the Company; provided, however, that the Employee shall not
participate in any severance plan, policy or program of the Company.

3

--------------------------------------------------------------------------------


  (b)

By the Employee. The Employee may terminate the Employment at any time with a
minimum of three-month prior written notice to the Company, if (1) there is a
material reduction in the Employee’s authority, duties and responsibilities, or
(2) there is a material reduction in the Employee’s annual salary before the
next annual salary review. In addition, the Employee may resign prior to the
expiration of the Agreement if such resignation is approved by the Board of
Directors of the Company (the “Board”) or an alternative arrangement with
respect to the Employment is agreed to by the Board. Upon a termination by the
Employee pursuant to this Section 7(b), the Employee shall be entitled to his or
her salary through the date of such termination and he shall have no further
rights to any compensation (including any salary or bonus) or any other benefits
under this Agreement. All other benefits, if any, due to the Employee following
termination pursuant to this Section 7(b) shall be determined in accordance with
the plans, policies and practices of the Company; provided, however, that the
Employee shall not participate in any severance plan, policy or program of the
Company.


8.

CONFIDENTIALITY AND NONDISCLOSURE

   

In the course of the Employee’s services, the Employee may have access to the
Company and/or the Company’s client’s and/or prospective client’s trade secrets
and confidential information, including but not limited to those embodied in
memoranda, manuals, letters or other documents, computer disks, tapes or other
information storage devices, hardware, or other media or vehicles, pertaining to
the Company and/or the Company’s client’s and/or prospective client’s business.
All such trade secrets and confidential information are considered confidential.
All materials containing any such trade secret and confidential information are
the property of the Company and/or the Company’s client and/or prospective
client, and shall be returned to the Company and/or the Company’s client and/or
prospective client upon expiration or earlier termination of this Agreement. The
Employee shall not directly or indirectly disclose or use any such trade secret
or confidential information, except as required in the performance of the
Employee’s duties in connection with the Employment, or pursuant to applicable
law.

   

During and after the Employment, the Employee shall hold the Trade Secrets in
strict confidence; the Employee shall not disclose these Trade Secrets to anyone
except other employees of the Company who have a need to know the Trade Secrets
in connection with the Company’s business. The Employee shall not use the Trade
Secrets other than for the benefits of the Company.

   

“Trade Secrets” means information deemed confidential by the Company, treated by
the Company or which the Employee knows or ought reasonably to have known to be
confidential, and trade secrets, including without limitation designs,
processes, pricing policies, methods, inventions, conceptions, technology,
technical data, financial information, corporate structure and know-how,
relating to the business and affairs of the Company and its subsidiaries,
affiliates and business associates, whether embodied in memoranda, manuals,
letters or other documents, computer disks, tapes or other information storage
devices, hardware, or other media or vehicles. Trade Secrets do not include
information generally known or released to the public domain through no fault of
yours.

4

--------------------------------------------------------------------------------


This Section 8 shall survive the termination of this Agreement for any reason.
In the event the Employee breaches this Section 8, the Company shall have right
to seek remedies permissible under applicable law.

    9.

INVENTIONS ASSIGNMENT

   

The Employee understands that the Company engages in research and development
and other activities in connection with its business and that, as an essential
part of the Employment, The Employee is expected to make new contributions to
and create inventions of value for the Company.

   

From and after the Effective Date, the Employee shall disclose in confidence to
the Company all inventions, improvements, designs, original works of authorship,
formulas, processes, compositions of matter, computer software programs,
databases, mask works and trade secrets (collectively, the “Inventions”), which
the Employee may solely or jointly conceive or develop or reduce to practice, or
cause to be conceived or developed or reduced to practice, during the period of
the Employee’s Employment at the Company. The Employee acknowledges that
copyrightable works prepared by the Employee within the scope of and during the
period of the Employee’s Employment with the Company are “works for hire” and
that the Company will be considered the author thereof. The Employee agrees that
all the Inventions shall be the sole and exclusive property of the Company and
the Employee hereby assign all his or her right, title and interest in and to
any and all of the Inventions to the Company or its successor in interest
without further consideration.

   

The Employee agrees to assist the Company in every proper way to obtain for the
Company and enforce patents, copyrights, mask work rights, trade secret rights,
and other legal protection for the Inventions. The Employee will execute any
documents that the Company may reasonably request for use in obtaining or
enforcing such patents, copyrights, mask work rights, trade secrets and other
legal protections. The Employee’s obligations under this paragraph will continue
beyond the termination of the Employment with the Company, provided that the
Company will compensate the Employee at a reasonable rate after such termination
for time or expenses actually spent by the Employee at the Company’s request on
such assistance. The Employee appoints the Secretary of the Company as the
Employee’s attorney-in-fact to execute documents on the Employee’s behalf for
this purpose.

   

This Section 9 shall survive the termination of this Agreement for any reason.
In the event the Employee breaches this Section 9, the Company shall have right
to seek remedies permissible under applicable law.

    10.

NON-COMPETITION

   

In consideration of the salary paid to the Employee by the Company, the Employee
agrees that during the term of the Employment and for a period of one year
following the termination of the Employment for whatever reason:


  (a)

the Employee will not approach clients, customers or contacts of the Company or
other persons or entities introduced to the Employee in the Employee’s capacity
as a representative of the Company for the purposes of doing business with such
persons or entities which will harm the business relationship between the
Company and such persons and/or entities;

5

--------------------------------------------------------------------------------


  (b)

unless expressly consented to by the Company, the Employee will not assume
employment with or provide services as a director or otherwise for any
Competitor in the People’s Republic of China or such other territories where the
Company carries on its business or part thereof (the “Territory”), or engage,
whether as principal, partner, licensor or otherwise, in any Competitor that
carries on its business or part thereof in the Territory; and

        (c)

unless expressly consented to by the Company, the Employee will not seek
directly or indirectly, by the offer of alternative employment or other
inducement whatsoever, to solicit the services of any employee of the Company
employed as at or after the date of such termination, or in the year preceding
such termination.


For purposes of this Section 10, a “Competitor” of the Company shall not include
an entity that generates 10% or less of its revenues from battery products and
services similar to those provided by the Company, except that if the Employee
is employed by, or provides services as a director or otherwise to, a subsidiary
or divisional business of such an entity, such subsidiary or divisional business
shall be deemed a “Competitor” if it generates more than 10% of its revenues
from battery products and services similar to those provided by the Company. The
provisions provided in Section 10 shall be separate and severable, enforceable
independently of each other, and independent of any other provision of this
Agreement.

   

The provisions contained in Section 10 are considered reasonable by the Employee
and the Company. In the event that any such provisions should be found to be
void under applicable laws but would be valid if some part thereof was deleted
or the period or area of application reduced, such provisions shall apply with
such modification as may be necessary to make them valid and effective.

   

This Section 10 shall survive the termination of this Agreement for any reason.
In the event the Employee breaches this Section 10, the Company shall have right
to seek remedies permissible under applicable law.

    11.

ENTIRE AGREEMENT

   

This Agreement constitutes the entire agreement and understanding between the
Employee and the Company regarding the terms of the Employment and supersedes
all prior or contemporaneous oral or written agreements concerning such subject
matter. The Employee acknowledges that he or she has not entered into this
Agreement in reliance upon any representation, warranty or undertaking which is
not set forth in this Agreement. Any amendment to this Agreement must be in
writing and signed by the Employee and the Company.

    12.

GOVERNING LAW; CONSENT TO JURISDICTION

   

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York. The parties hereto irrevocably submit to the
non-exclusive jurisdiction of the U.S. federal courts or New York state courts,
each located in The

6

--------------------------------------------------------------------------------

City of New York, over any suit, action or proceeding arising out of or relating
to this Agreement. To the fullest extent they may effectively do so under
applicable law, the parties hereto irrevocably waive and agree not to assert, by
way of motion, as a defense or otherwise, any claim that they are not subject to
the jurisdiction of any such New York court, any objection that they may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
brought in any such New York court and any claim that any such suit, action or
proceeding brought in any such New York court has been brought in an
inconvenient forum.

(SIGNATURE PAGE FOLLOWS)

7

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as of the date first
written above.

China BAK Battery, Inc. Employee     Signature: /s/ Xiangqian Li         
Signature: /s/ Danny Pan              Name: Xiangqian Li Name: Danny Pan Title:
Chairman, President & CEO  

8

--------------------------------------------------------------------------------

Schedule A

Cash Compensation

  Amount Pay Period Salary RMB 192,000 annually monthly Bonus Discretionary
based on performance

9

--------------------------------------------------------------------------------